Citation Nr: 1210487	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-35 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to October.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought.  

In January 2012 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to acoustic trauma during active service.

2.  The Veteran has tinnitus that is related to acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of his military service.  38 U.S.C.A. §§ 101 (2, 21-24), 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.385 (2011).

2.  Tinnitus was incurred as a result of his military service.  38 U.S.C.A. §§ 101 (2, 21-24), 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and for tinnitus.  These actions constitute a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran claims service connection for bilateral hearing loss and for tinnitus, which he asserts are due to his exposure to loud noise and resulting acoustic trauma from airplane noise while serving in the Navy on flight lines at Naval Air Stations in Corpus Christi, Texas and Oceana, Virginia and on flight decks of an aircraft carrier, the USS Independence.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

The service personnel records on file show that the Veteran served on active duty.  His military specialty involved radio mechanics.  These records indicate that he was stationed during service at U.S. Naval Air Stations, including at Corpus Christi, Texas and Oceana, Virginia, and that he had sea duty, including on the USS Independence. 

Service treatment records include the report of the Veteran's May 1965 entrance examination.  Findings from audiological evaluation showed that pure tone thresholds, in decibels (after conversion of the data to the current ISO (ANSI) values), were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
25
LEFT
25
20
20
20
40

During his October 1968 discharge examination, hearing acuity as measured by whispered voice was recorded as 15/15 bilaterally.  

Private audiology examination reports dated in July 2003 and January 2008 show audiology examination findings in graphic form.  At the July 2003 examination the Veteran reported a gradual hearing loss over time and that he had had tinnitus for years.  The report notes a history of noise exposure associated with the Veteran's service aboard aircraft carriers.  Both sets of findings show that his hearing loss met criteria under 38 C.F.R. § 3.385 for hearing loss disability and reflected that his hearing loss was significantly worse than as reflected in any findings during service.  Also, at those examinations the examiner noted that the Veteran had tinnitus.  

The report of a February 2010 VA examination shows that the Veteran reported working with a runway crash crew in service and was exposed to aircraft engines without hearing protection.  He reported that his civilian work in telephone repair and installation sometimes involved loud noise but he used hearing protection.  The Veteran reported having had tinnitus since 1966.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
80
80
LEFT
20
75
80
80
85

Speech recognition was 88 percent in each ear.  The report notes that results show bilateral sensorineural hearing loss, mild (26-40 HL) to severe (70-89 HL).  The examiner concluded that she could not resolve the issue of any relationship of the hearing loss to service without resort to mere speculation explaining that without military audiometric information to review, it was not possible to determine the amount of hearing lost as a result of military acoustic trauma; and given years of civilian work in a noisy environment, one could only speculate whether hearing loss or tinnitus were aggravated by military acoustic trauma.

The claims file contains four lay statements by his wife and other people who have known the Veteran for a long time.  They attested basically that the Veteran has had many years of hearing difficulties and that his military service resulted in extensive exposure to loud noise from aircraft without noise protection.  They further attested that the Veteran developed a ringing in his ears. One statement acknowledged that he and the Veteran both served on aircraft carriers on the flight deck where the decibel levels can cause tinnitus and hearing loss.

In a February 2012 statement from a private physician, Matthew Meigs, MD, of the Department of ENT at the Austin Regional Clinic in Round Rock, Texas, he reported that he reviewed the available medical records provided by the Veteran.  Dr. Meigs opined that if the Veteran had a significant level of loud noise exposures during military service, for instance unprotected noise exposure on the firing range or in combat, then it was as likely as not that this had contributed to the results of military service; and if the Veteran did not have such exposures, then it was less likely than not that the hearing loss was a result of military service.

On review, the record reveals that the pure tone thresholds meet the requirements to be considered to be a bilateral hearing loss disability under 38 C.F.R. § 3.385 for compensation purposes, and tinnitus has been diagnosed to be present.  The Veteran and others have competently attested on a consistent basis that that he has had a problem with his hearing and ringing since in-service acoustic trauma due to loud noise exposure from aircraft and other military-related noise.  

Though the VA examiner was unable to provide an opinion as to nexus without resort to mere speculation, given the facts above of significant noise exposure in service meeting the condition of Dr. Meigs' conditional opinion, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's present bilateral hearing loss and tinnitus are etiologically related to noise exposure and resulting acoustic trauma experienced in service.    

Regarding the VA examiner's opinion, to the extent this suggests any opinion at all that is counter to the Veteran's claim, because it is based on an inaccurate premise-that the Veteran's background included years of civilian work in a noisy environment, which is counter to the Veteran's reports otherwise-it is of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  The opinion of Dr. Meigs, in combination with the remainder of the facts of the case, is consistent with other evidence including lay statements regarding the history of the Veteran's reported complaints.  That opinion is therefore of greater probative value than that of the VA examination in February 2010.

There is no showing of a preexisting hearing loss disability such as to implicate regulatory analysis for aggravation.  Notably, a hearing loss disability was not noted at the entrance examination.  Although the Veteran's 1965 entrance examination includes a pure tone threshold value of 40 decibels at 4000 Hz for the left ear-after conversion of the data to the current ISO (ANSI) values-the regulatory definition of a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385 was only first promulgated many years later in 1990, effective from May 3, 1990.  See Fed Reg. 12348-(Apr. 3, 1990).

In sum, based on the foregoing discussion, the Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


